Exhibit 10.19

NORCRAFT COMPANIES, L.P.

3020 Denmark Avenue, Suite 100

Eagan, MN 55121

December 1, 2005

Kurt Wanninger

2115 Cobblestone Road

Jasper Indiana 47546

Dear Kurt:

I am pleased to confirm our offer and your acceptance for employment with
Norcraft Companies, L.P. (the “Company”). This letter will set forth the terms
of the employment agreement between you and the Company.

Effective Date; Term. The “Effective Date” of this Agreement will be January 17,
2006, or such other date as is mutually agreed between you and the Company.
Unless earlier terminated pursuant to Section 6, the term of your employment
shall continue until December 31, 2007. Thereafter, the employment term shall be
automatically extended for consecutive one-year periods unless either you or the
Company declines to extend the employment term no later than forty five
(45) days prior to the expiration of such term.

Duties, etc. You will be employed as the President of Mid Continent. In this
capacity, you will be one of the highest ranking management personnel of the
Company. In addition, you will serve without additional compensation as an
officer of any of the Company’s affiliates, as designated by the General Partner
of the Company, unless such designation materially increases your
responsibilities. You will be accountable to, and will also have such powers,
duties and responsibilities as may from time to time be prescribed by the Chief
Executive Officer of the Company or such other officer designated by him or the
General Partner of the Company, provided that such duties and responsibilities
are consistent with your position. You will perform and discharge your duties
and responsibilities faithfully, diligently and to the best of your ability. You
will devote substantially all of your working time and efforts to the business
and affairs of the Company.

Cash Compensation. During the term of your employment, the Company will pay you
a base salary at the annual rate of $320,000.00. Upon the Effective Date and
provided you remain employed on each payment date, you will be eligible for a
bonus equal to $75,000.00, payable to you in three equal installments at the end
of January, February and March of 2006. You will also be eligible for an annual
bonus for 2006 and 2007 pursuant to the 2006 and 2007 bonus plans to be put in
place by the Board of Managers of the General Partner of the Company for
employees in the Mid Continent division; provided that, your annual bonus for
2006 will not be less than $125,000.00, and your annual bonus for 2007 will not
be less than $110,000.00. The Board of Managers of the General Partner of the
Company will determine the bonus plans for 2006 and 2007 after completing an
assessment of business objectives and existing plans. All payments under this
section or any other section of this letter agreement will be made in accordance
with the regular payroll practices of the Company, reduced by applicable
withholding.

Equity. Upon commencement of your employment, you will also become entitled to
receive 1,054,304 Class D limited partnership units (“Class D Units”) of the
Company’s parent, Norcraft Holdings, L.P., a Delaware limited partnership
(“Holdings”), which units will be subject to the terms (including with respect
to vesting) of the Amended and Restated Norcraft Holdings, L.P. Management
Incentive Plan (as such may be further amended from time to time, the “Plan”).
In accordance with the terms of the Plan, of such Class D Units, 50% will be
Performance-Based Units (as defined in the Plan) and 50% will be Time-Based
Units (as defined in the Plan). The first potential vesting

 

1



--------------------------------------------------------------------------------

of the Class D Units will be as of December 31, 2006. In connection with your
receipt of Class D Units, you will agree to become a party to the Amended and
Restated Agreement of Limited Partnership of Holdings, dated as of October 21,
2003 (as such may be further amended from time to time, the “Holdings L.P.
Agreement”), and accordingly, shall be subject to all of the obligations, and
entitled to all of the benefits of a Management Limited Partner (as defined in
the Holdings L.P. Agreement) thereunder with respect to such Class D Units.

Benefits. You will be entitled to no less than twenty (20) paid vacation days
per calendar year during the term of your employment. You will also be eligible
to participate in all benefits and welfare plans which are generally available
to senior employees of the Company’s Mid Continent division. The Board of
Managers of the General Partner of the Company will undertake a review of any
benefit and welfare plans and may modify the existing package of plans or adopt
new plans after completing its assessment, with the intent of retaining a level
of overall benefits substantially similar to those currently in place. In
addition, the Company will reimburse your reasonable pre-approved relocation
expenses incurred in connection with transferring your residence to an agreed
upon location. Any reimbursement will be subject to and otherwise in accordance
with the Company’s relocation policies and procedures. The determination of
“reasonable relocation expenses” shall be in the sole judgment of the Company.

Termination of Employment. Your employment under this Agreement shall be for the
term set forth in Section 1 hereof, except as provided below. You or the Company
may terminate your employment prior to the end of this term, as set forth in
this Section, subject to applicable statutory and common law restrictions. The
parties’ rights and duties in the event of a termination of employment will be
as set forth below.

If (x) the Company terminates your employment other than for Cause (as defined
below) or (y) you terminate your employment for Good Reason (defined below), the
Company will, in lieu of any other payments or benefits hereunder or otherwise
(except for payment of base salary through the Date of Termination, at the rate
then in effect, plus benefits accrued pursuant to Section 5 above), continue to
pay your base salary at the rate in effect on the Date of Termination (as
defined below) and continue to provide or cause to be provided health, life and
disability insurance benefits to the extent permitted under such plans through
the one-year anniversary of the Date of Termination and the pro-rated portion of
any bonus accrued for the year in which the Date of Termination occurs (payable
when such bonus ordinarily would have been paid); provided that you make such
affirmative COBRA or other elections as are required for such benefits to
continue. Any payments under this Section 6 shall be made in accordance with the
Company’s standard practices and shall be dependent upon your performance of the
obligations under this letter agreement.

If your employment terminates for any other reason, the Company will, in lieu of
any other payments hereunder or otherwise, continue to pay your base salary
through the Date of Termination, at the rate then in effect, plus benefits
accrued pursuant to Section 5 above.

For purposes of this letter: “Date of Termination” shall mean the date your
employment with the Company terminates regardless of the reason. “Cause” shall
mean (A) any material failure by you to perform your duties under this letter
agreement or to obey policy directives from any superior executive officer of
the Company or the General Partner of the Company, it being understood that how
well you perform such duties or carry out such directives shall not give rise to
“Cause” under this clause (A), (B) your reporting to work under the influence of
alcohol or illegal drugs, the use of illegal drugs (whether or not at the
workplace) or other repeated conduct causing the Company or any of its
affiliates public disgrace or disrepute or material economic harm, (C) your
material violation of any of the policies and guidelines for the Company,
including, without limitation, those relating to conflicts of interest, ethical
practices, trade regulation, payment and procurement policies, legal compliance,
employment discrimination, and/or sexual harassment, (D) your commission of a
felony or an act of fraud, misappropriation, embezzlement or any other act
involving moral turpitude, (E) your commission of any act of dishonesty which
materially injures the Company or any of its affiliates, or (F) material breach
by you of this letter agreement (including any covenant or representation
herein) or the Holdings L.P. Agreement, provided, that in the circumstances
described in clauses (A), (C), or (F) you shall have thirty (30) days to cure
the default after notice by the Company. “Good Reason” shall mean (w) any
material diminution of your duties, (x) a material breach by the Company of this
letter or the Holdings L.P. Agreement, (y) relocation by the Company outside of
the United States, or (z) change of your title, provided, that in the
circumstances described in clauses (w), (x), and (z) the Company shall have
thirty (30) days to cure the default after notice by you.

 

2



--------------------------------------------------------------------------------

Confidentiality; Proprietary Rights. Without the written consent of the General
Partner of the Company, you will not during or after the term of your employment
with the Company disclose to any person or entity (other than a person or entity
to which disclosure is in your reasonable judgment necessary or appropriate in
connection with the performance of your duties for the Company), any
confidential or trade secret information obtained by you while in the employ of
the Company the disclosure of which may be adverse to the interests of the
Company or any of its affiliates, or use any such information to the detriment
of the Company or any of its affiliates; provided, however, that such
restriction shall not apply to information that is generally known to the public
other than as a result of unauthorized disclosure by you.

All inventions, developments, methods, processes and ideas conceived, developed
or reduced to practice by you during your employment, and for three months
thereafter, which are directly or indirectly useful in, or relate to, the
business of or services provided by or sold by the Company or any of its
affiliates shall be promptly and fully disclosed by you to an appropriate
executive officer of the Company (accompanied by all papers, drawings, data and
other materials relating thereto) and shall be the Company’s exclusive property
as against you. You will, upon the Company’s request and at its expense (but
without any additional compensation to you), execute all documents reasonably
necessary to assign your right, title and interest in any such invention,
development, method or idea (and to direct issuance to the Company of all
patents or copyrights with respect thereto).

Restricted Activities. You agree that, during the term of your employment with
the Company and until the one-year anniversary of the Date of Termination or
your last severance payment, whichever is later, you will not compete with the
Company in the North American branded cabinet business. To this end, you agree
that you will not directly or indirectly, be connected as an officer, director,
employee, consultant, owner or otherwise with any business in North America
which competes with the Company in the North American branded cabinet business.
In addition, during the term of your employment with the Company and the period
ending on the second-year anniversary of the Date of Termination, you agree to
not directly (or indirectly through another person or entity) (i) induce or
attempt to induce any employee of the Company or any of its affiliates to leave
the employ of the Company or any of its affiliates, as the case may be, or in
any way interfere with the relationship between the Company or any of its
affiliates and any employee thereof, or (ii) hire any person who was an employee
of the Company or any of its affiliates at any time during the term of your
employment with the Company or the period ending on the second-year anniversary
of the Date of Termination. You agree that the restrictions contained in this
Section 8 are reasonably necessary for the protection of the Company and that a
violation of such provisions will cause damage that may be irreparable or
impossible to ascertain and, accordingly, that the Company will be entitled to
injunctive or other similar relief in equity from a court of competent
jurisdiction to enforce or restrain a violation of these restrictions.

Conflicting Agreements. You represent and warrant that the execution of this
letter agreement and the performance by you of your obligations hereunder will
not breach or be in conflict with any other agreement to which you are a party
or are bound and that you are not now subject to any covenants against
competition or similar covenants or any court order or other legal obligation
that would affect the performance of your obligations hereunder. You will not
disclose to or use on behalf of the Company any proprietary information of a
third party without such party’s consent.

Miscellaneous. The headings in this letter are for convenience only and shall
not affect the meaning hereof. This letter agreement, together with the Holdings
L.P. Agreement constitutes the entire agreement between the Company and you, and
supersedes any prior communications, agreements and understandings, written or
oral, with respect to your employment and compensation and all matters
pertaining thereto. If any provision in this letter agreement should, for any
reason, be held invalid or unenforceable in any respect, it shall be construed
by limiting it so as to be enforceable to the maximum extent compatible with
applicable law. This letter agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Minnesota without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction. Should any action or proceeding be brought to construe or enforce
the terms and conditions of this Agreement or the rights of the parties
hereunder, the losing party shall pay to the prevailing party all court costs
and reasonable attorneys’ fees and costs incurred in such action or proceeding.

 

3



--------------------------------------------------------------------------------

Acceptance. In accepting this offer, you represent that you have not relied on
any agreement or representation, oral or written, express or implied, that is
not set forth expressly in this letter agreement or the Holdings L.P. Agreement.

 

Very truly yours, NORCRAFT COMPANIES, L.P.

By Norcraft GP, L.L.C.,

its general partner

By:

 

/s/ Leigh Ginter

Name:

  Leigh Ginter

Title:

  CFO

Accepted and Agreed To:

 

/s/ Kurt Wanninger

Kurt Wanninger

 

4